DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-19, in the reply filed on 5/16/2022 is acknowledged.  The traversal is on the grounds that Fiscus fails to teach the cast films as required by claim 1. This is not found persuasive because the common technical feature did not include the skin layers as required by claim 1 and Fiscus taught a multilayer film including a layer formed from a polyethylene which has a melt index which overlaps with the claimed range and has two peaks in a comonomer distribution analysis (See Restriction/Election Requirement, Pg. 3). Ultimately, the final product of the common technical features was taught by Fiscus. In view of the amendments to claim 20, the common technical features now include the skin layers of claim 1. Each of these features are now taught by the combination of Malakoff in view of Gomes as discussed below in the 35 U.S.C. 103 rejection of claim 1.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/2019 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Malakoff (US 2015/0291748) in view of Gomes et al. (US 2018/0029343).
Regarding claim 1, Malakoff teaches films comprising ethylene-based polymers (Pg. 1, Paragraph [0002]). The films are multilayer cast films include a layer A (“core layer”) between layers B and C (“one or more skin layers”) which may have the same compositions (Pg. 3, Paragraph [0042]; Pg. 9, Paragraph [0096]). The layer A may be formed from an ethylene composition having a melt index of 0.1 to 5 g/10min (Pg. 5, Paragraph [0055]). The composition may also have a first and second peak in a comonomer distribution analysis (Pg. 5, Paragraph [0063]). 
Malakoff is silent with respect to the compositions of layers B and C.
Gomes teaches cast films which have good stiffness in combination with enhanced optical properties (Pg. 1, Paragraph [0001]). The films include external layers which are formed from polyethylenes that have melt indices that are greater than 2.0 g/10 min and an internal layer having a polyethylene that has a melt index of less than 1.3 g/10 min (Pg. 1, Paragraph [0006]). The external layers preferably have melt indices in the range from 3 to 10 g/10 min (Pg. 2, Paragraph [0031]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the layers B and C such that they are formed from a polyethylene composition having melt indices in the range of 3 to 10 g/10 min in order to improve the stiffness and optical properties as taught by Gomes. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claims 2-4, Malakoff teaches the films as discussed above with respect to claim 1. As discussed above, the layer A is formed from a polyethylene composition that has a melt index in a range of 0.1 to 5 g/10 min, which overlaps with the claimed ranges. 
Regarding claims 5-7, Malakoff teaches the films as discussed above with respect to claim 1. As discussed above, the layers B and C are formed from ethylene polymers with melt indices in the range of 3 to 10 g/10 min, which overlaps with the claimed ranges.
Regarding claim 8, Malakoff teaches the films as discussed above with respect to claim 1. Malakoff further teaches the density of the ethylene composition having less than 5 ppm Hafnium (Pg. 4, Paragraph [0045]). 
Regarding claim 9, Malakoff teaches the films as discussed above with respect to claim 1. Malakoff teaches the ethylene composition for layer A as being formed from a metallocene catalyst (Pg. 6, Paragraph [0067]). Gomes further teaches the ethylene materials as being formed from metallocene catalysts (Pg. 2, Paragraph [0012]).
Regarding claim 10, Malakoff teaches the films as discussed above with respect to claim 1. Malakoff further teaches additives being included in the films (Pg. 8, Paragraph [0084]). Gomes further teaches additives being included in the films including pigments and fillers (Pg. 3, Paragraph [0036]). 
Regarding claim 11, Malakoff teaches the films as discussed above with respect to claim 1. Gomes further teaches the thicknesses of the films as being in the range of 100 to 300 microns (Pg. 2, Paragraph [0028]). 
Regarding claims 12-13, Malakoff teaches the films as discussed above with respect to claim 1. As discussed above, the films are 3 layer films.
Regarding claims 14-19, Malakoff teach the films as discussed above with respect to claim 1. Malakoff further teaches the Elmendorf tear resistance and a Dart A impact of greater than 400 g/mil (Pg. 8, Paragraph [0089]). 
Malakoff is silent with respect to the puncture resistance of 7 in-lb/mil or greater, as required by claim 18, and further greater than 15 in-lb/mil, as required by claim 19. 
However, these properties appear to be dependent on the methods of forming the films. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
In the instant case, the films of applicant’s invention require they be formed from a cast method and include at least the core layer of claim 1 and the skin layer of claim 1 with the claimed melt indices. The films of claim 1 are taught by the combination of Malakoff and Gomes as discussed above and the films are formed by cast methods as discussed above. Therefore, one of ordinary skill in the art would appreciate that the films as taught by Malakoff and Gomes are substantially identical to those of applicant’s invention and would have substantially identical properties as well. These properties would include an Elmendorf Tear resistance in the MD direction of 200 g and 500 g or greater, as required by claims 14-15, a dart drop impact resistance of 200 g/mil and 800 g/mil or greater as required by claims 16-17, and a puncture resistance of 7 in-lb/mil and 15 in-lb/mil or greater, as required by claims 18-19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783